Affirmed and Memorandum Opinion filed October 4, 2007







Affirmed
and Memorandum Opinion filed October 4, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01107-CR
____________
 
SHERMAN CHARLES GIPSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 185th District
Court
 Harris County, Texas
Trial Court Cause No.
1077086
 

 
M E M O R A N D U M   O P I N I O N
A jury
convicted appellant of the offense of possession of a controlled substance and
found true two enhancement allegations.  The jury sentenced appellant to
confinement for ten years in the Institutional Division of the Texas Department
of Criminal Justice.  Appellant filed a notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days have elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is wholly
frivolous and without merit.  Further, we find no reversible error in the
record.  A discussion of the brief would add nothing to the jurisprudence of
the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed October
4, 2007.
Panel consists of Chief Justice Hedges, Justices Yates
and Frost.
Do Not Publish C Tex. R. App. P.
47.2(b).